DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.

Response to Amendment
Arguments/amendments were filed 3/14/2022. Currently claims 1 and 5 are amended, claims 10-15 are cancelled. Claims 1-9 are pending and are being addressed in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Feeser (20050038493) in view of Senness (20150297378).

As to claim 1, Feeser discloses: A vascular intervention device delivery system (system of figures 1-4) comprising: a handle (120/116); a catheter (44) with a proximal end attached to the handle (see figures 1-4, seen to be attached to the handle through its interaction with the rest of the device), and a distal carrier segment for mounting a vascular intervention device thereon (area stent is located on, see figure 1), and defining a longitudinal axis (down center of catheter); a retractable sheath (12) has a proximal end positioned outside of the handle (see figures 1-4) and being movable from a first position covering the distal carrier segment to a second position retracted proximally uncovering the distal carrier segment (see figures 1-4 and paragraph 25); a pull (30) attached to the retractable sheath (see figure 12) and extending proximally from the retractable sheath toward the handle (see figures 1-4),  and distal end of the pull is located outside of the handle (see figure 1); 
The current embodiment of Freeser fails to directly disclose: a majority of a length of the pull having a cross sectional shape with a concave side that faces the longitudinal axis and is opposite to a convex side that faces away from the longitudinal axis and the cross-sectional shape has a width that is greater than a thickness.
However, Freeser does teach a tension wire (8) whose cross-sectional shape has a concave side that faces the longitudinal axis and is opposite to a convex side that faces away from the longitudinal axis and the cross sectional shape has a width that is greater than a thickness (see figure 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the tension wire/pull 30 such that a majority of a length of the pull has a cross sectional shape with a concave side that faces the longitudinal axis and is opposite to a convex side that faces away from the longitudinal axis; and the cross sectional shape has a width that is greater than a thickness as suggested by paragraph 32 of Feeser since Feeser discloses that such a shape takes best advantage of the special shape of lumen 96 through which a majority of the length of the pull extends, see paragraph 32 of Feeser.
Freeser further fails to directly disclose: a stability sheath attached to the handle and extending toward the distal carrier segment, and the proximal end of the retractable sheath being received in the stability sheath in both of the first and second positions.
In the same field of endeavor, namely stent delivery devices, Senness teaches: a stability sheath (34/36, see figures 1-2 and 4-5) attached to a handle (32) and extending toward the distal carrier segment (28, see paragraph 42), and the proximal end of the retractable sheath being received in the stability sheath in both of the first and second positions (note figures 4-5 and paragraphs 44-45).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the vascular intervention device delivery system of Feeser to include a stability sheath secured to a handle as described by Senness because Senness teaches that the stability sheath isolates movement of the retractable elements from the surrounding vasculature, note paragraph 44, thus reducing the risk of inadvertent luminal damage to the targeted vessel from movement of the retractable sheath or pull.  Furthermore, the additional coaxial support would provide additional column strength and stability to the device reducing strain at the point in which the catheter and handle are connected.  

As to claim 2, the combination of Feeser and Senness discloses the invention of claim 1, the combination further discloses: the stability sheath receives at least a portion of each of the pull and the catheter (note paragraph 44 and figures 4-5, further note that the pull of Feeser extends the majority of the length of the vascular intervention device delivery system and thus when modified as proposed at least a portion of the pull would be received within the stability sheath. 

As to claim 3, the combination of Feeser and Senness discloses the invention of claim 2, the combination fails to explicitly disclose wherein the concave side has a radius that is smaller than an inner radius of the stability sheath.  However, Feeser discloses that the cross-sectional shape of the pull should be chosen to take best advantage of the shape of the lumen through which it extends, note paragraph 32.  Given that the lumen of the stability sheath of Senness is substantially circular, note figures 2, 4 and 7, and the lumen housing the pull of Feeser is oval in nature see figure 3 it would have been obvious to one of ordinary skill in the art at the time the application was filed to form the pull such that the concave side has a radius that is smaller than an inner radius of the stability sheath in order to take advantage of the oval shape lumen in which the pull exists as suggested by Feeser in paragraph 32.

As to claim 4, the combination of Feeser and Senness discloses the invention of claim 2, the combination further discloses: wherein the concave side has a radius that is smaller than an outer radius of the catheter (note as reasonably seen in figure 3 pull 98 has a higher arch than that of tube 44 of the catheter and thus the concave side has a radius that is smaller than an outer radius of the catheter), Alternatively should Applicant disagree the Examiner would take the position that, given the circular nature of tube 44 and the oval shaped lumen housing pull 98 (see figure 3) it would have been obvious to one of ordinary skill in the art at the time the application was filed to form the pull such that the concave side has a radius that is smaller than an outer radius of the catheter in order to take advantage of the oval shape lumen in which the pull exists as suggested by Feeser in paragraph 32. 

As to claim 9, the combination of Feeser and Senness discloses the invention of claim 1, the current combination fails to directly disclose: a thumbwheel rotatably mounted in the handle and connected to a proximal end of the pull. Examiner notes Feeser discloses a pull assembly for controlling he pull wire movement. 
In the same field of endeavor, namely stent delivery devices, Senness teaches that its sell known to use a thumbwheel (58) rotatably mounted in a handle (32a/32b) and connected to a proximal end of a pull (46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the handle and slider (120) mechanism of Feeser that allows the user to control the retraction of the pull wire, for the handle/thumbwheel mechanism (and all related mechanisms needed) of Senness since these mechanisms perform the same function of enabling a user to control the retraction of a pull wire to deploy a medical device in a patient. Simply substituting one retraction mechanism for another would yield the predicable result of allowing controlled deployment of a medical device. See MPEP 2143.

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. The arguments set forth are drawn to the combination of Sennes and Feeser where the structure of Sennes was used as the base device. To address the claim limitations, Feeser is now being used as the base reference, modified by Sennes. As such, all arguments drawn to the old combination are moot. 

Allowable Subject Matter
Claims 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: wherein the pull includes a distal attachment segment that is a minority of the length, and has a cross sectional area that is smaller than a cross sectional area of the cross sectional shape of the majority of the length of the pull; and the distal attachment segment is attached to a metallic reinforcement of the retractable sheath at a location outside of, and away from, the handle. The closest art found was Senness (20150297378) and Feeser (20050038493) further in view of Dorn (20090204197). Dorn teaches a pull (32) having a cross sectional area that is smaller than a cross sectional area of the cross sectional shape of the majority of the length of the pull , having a tapered transition segment positioned between a majority of the length of the pull and a distal attachment segment, wherein the distal attachment segment has a width and a thickness that are both smaller than the width and the thickness, respectively, of the majority of the length of the pull (note figure 2a and paragraphs 49-54). However as stated in applicants arguments, the combination would have been improper because Dorn has such an arrangement to facilitate rotation of the sheath. Senness specifically prevents rotation by wings on element 62/64. Thus the modification would likely render Senness inoperable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771